DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d).
Information Disclosure Statement
The information disclosure statements filed on 1/8/2021 and 11/28/2019 have been considered.
Drawings
The drawings filed on 11/28/2019 are acceptable.
Specification
The abstract of the disclosure and the specification filed on 11/28/2019 are acceptable.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Konno et al. (US 2011/0018026) in view of Okumura et al. (US 2005/0040765).

A method for manufacturing a wavelength conversion member, comprising: 
mixing phosphor particles (30A, ¶0053) and a liquid form resin member  (30B, ¶0053) to form a slurry (30); and 
curing the slurry (¶0059).
Konno does not disclose “irradiating plasma on surfaces of phosphor particles”.  In a similar method, however, Okumura discloses irradiating plasma (8, ¶0091) on surfaces of phosphor particles (7, ¶0091).  Okumura discloses a method as taught provides a phosphor with less degradation in luminance (¶0103).  Therefore, it would have been obvious to one having skill in the art before the effective filing date of the claimed invention to modify the method of Konno, including irradiating plasma on surfaces of phosphor particles, in order to reduce a degradation in luminance as taught by Okumura.
Regarding claim 4, the modification of Okumura further discloses:
wherein the irradiating of the plasma includes irradiating the plasma using a fluorine-containing gas as a carrier gas (¶0095-¶0097).
Regarding claim 5, Konno further discloses:
wherein the phosphor contains YAG (¶0089).
Regarding claim 6, Konno further discloses:
wherein the mixing of the phosphor particles and the liquid form resin member includes mixing the phosphor particles and the liquid form resin member so that the phosphor particles are 5 mass% to 58 mass% with respect to the liquid form resin member (¶0117).  

Regarding claim 8, Konno discloses:
A method for manufacturing a light emitting device, comprising:

preparing a light emitting element (10, ¶0051) placed on a support member (20, ¶0051); 
placing the slurry (30) to cover the light emitting element (10, ¶0053); and 
curing the slurry after the placing of the slurry to cover the light emitting element (¶0059).
Konno does not disclose “irradiating plasma on surfaces of phosphor particles”.
In a similar method, however, Okumura discloses irradiating plasma (8, ¶0091) on surfaces of phosphor particles (7, ¶0091).  Okumura discloses a method as taught provides a phosphor with less degradation in luminance (¶0103).  Therefore, it would have been obvious to one having skill in the art before the effective filing date of the claimed invention to modify the method of Konno, including irradiating plasma on surfaces of phosphor particles, in order to reduce a degradation in luminance as taught by Okumura.

wherein the irradiating of the plasma includes irradiating the plasma using a fluorine-containing gas as a carrier gas (¶0095-¶0097).
Regarding claim 12, Konno further discloses:
wherein the phosphor contains YAG (¶0089).
Regarding claim 13, Konno further discloses:
wherein the mixing of the phosphor particles and the liquid form resin member includes mixing the phosphor particles and the liquid form resin member so that the phosphor particles are 5 mass% to 58 mass% with respect to the liquid form resin member (¶0117).  

Claims 2 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Konno in view of Okumura and further in view of Kazuki (Applicant provided English translation of WO2016075750).

Regarding claims 2 and 9, Konno in view of Okumura does not disclose “wherein the irradiating of the plasma includes irradiating the plasma on the surfaces of the phosphor particles while the phosphor particles are housed in a holding member including a filter defining openings, with each of the openings being smaller than an average particle size of the phosphor particles”.  In a similar method, however, Kazuki discloses a method as taught improves the reliability of a plasma processing apparatus .
Allowable Subject Matter
Claims 3 7 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM A HARRISTON whose telephone number is (571)270-3897.  The examiner can normally be reached on Mon-Fri, 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WILLIAM A HARRISTON/Primary Examiner, Art Unit 2899                                                                                                                                                                                                        1/15/2021